                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                              IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   UNITED STATES OF AMERICA,
                                                                         11
United States District Court




                                                                                            Plaintiff,                                  No. CR 18-00600 WHA
                               For the Northern District of California




                                                                         12     v.
                                                                         13   MICHAEL SHIFERAW,                                         ORDER RE MOTION TO
                                                                         14                                                             REVOKE DETENTION ORDER
                                                                                            Defendant.
                                                                         15                                             /

                                                                         16                                            INTRODUCTION
                                                                         17          Defendant has moved to revoke his detention order. The government opposes. For the
                                                                         18   reasons stated below, the motion is DENIED.
                                                                         19                                             STATEMENT
                                                                         20          Defendant Michael Shiferaw is charged with multiple counts of a bank robbery by force in
                                                                         21   violation of 18 U.S.C. § 2113(a) that occJune 20, 2019urred in November 2018. Defendant was
                                                                         22   released from custody with an unsecured bond for $75,000 in December 2018. During his release in
                                                                         23   March 2019, another bank robbery occurred. A superseding indictment was filed charging
                                                                         24   defendant and his sister with an additional count of bank robbery. Magistrate Judge Sallie Kim held
                                                                         25   additional bond hearings for defendant in February 2019. In March 2019, pretrial services filed a
                                                                         26   Form 8. A bail hearing occurred in April 2019 in which the government reported defendant’s
                                                                         27   involvement in the second bank robbery and moved to revoke defendant’s bond. The magistrate
                                                                         28   judge granted the motion. Defendant now moves to revoke his detention order. Following full
                                                                              briefing and oral argument, the order decides all motions below.
                                                                          1                                                 ANALYSIS
                                                                          2          An order of revocation is proper when there is “ (1)(A) probable cause to believe that the
                                                                          3   person has committed a Federal, State or local crime while on release; or B) clear and convincing
                                                                          4   evidence that the person has violated any other condition of release; and (2)(A) ... there is no
                                                                          5   condition or combination of conditions of release that will assure that the person will not flee or pose
                                                                          6   a danger to the safety of any other person or the community; or (B) the person is unlikely to abide by
                                                                          7   any condition or combination of conditions of release.” 18 U.S.C. § 3148(b). Courts will consider a
                                                                          8   number of factors such as the nature and circumstances of the offense charged, the weight of the
                                                                          9   evidence against the person, and the person’s characteristics and background. 18 U.S.C. § 3142(g).
                                                                         10          Defendant argues that an order of revocation should be granted because it is not clear
                                                                         11   whether the magistrate judge found there was probable cause to believe defendant committed the
United States District Court
                               For the Northern District of California




                                                                         12   second robbery (Br. at 4). Defendant further argues he has family members willing to act as
                                                                         13   sureties, providing him with a reason not to flee and is amenable to conditions of release such as
                                                                         14   electronic monitoring and having a curfew (Reply at 4-5).
                                                                         15              The government argues the motion should be denied because probable cause exists. A
                                                                         16   search of defendant’s apartment produced clothing items used in the robbery (Opp. at 6). After
                                                                         17   observing photos of defendant after the second robbery and comparing it to defendant’s appearance
                                                                         18   in court, this order agrees there is probable cause to believe defendant committed a crime while on
                                                                         19   release.
                                                                         20          The government also argues that the motion should be denied because defendant was arrested
                                                                         21   for the second bank robbery during his release. On the day he was initially detained, defendant was
                                                                         22   in a bail hearing for violating another condition of his release by drinking alcohol to excess (Dkt.
                                                                         23   No. 46). Pretrial Services also advised that defendant violated another condition of his release by
                                                                         24   being at his apartment without their permission (Opp. at 9). Defendant has also been arrested nine
                                                                         25   times in the past eight years (id. at 9). Defendant’s violation of multiple conditions of his pretrial
                                                                         26   release, one being violent, is not outweighed by the fact that he may have a reason not to flee nor his
                                                                         27   statements that he is amenable to some potential conditions of release. This order agrees that there is
                                                                         28   no condition or combination of conditions of release that will assure defendant will not flee or pose a


                                                                                                                                  2
                                                                          1   danger to the safety of any other person or the community nor will defendant be likely to abide by
                                                                          2   any condition or combination of conditions of release.
                                                                          3          Defendant’s motion to revoke is thus DENIED.
                                                                          4                                             CONCLUSION
                                                                          5          For the reasons discussed above, the motion is DENIED.
                                                                          6
                                                                          7          IT IS SO ORDERED.
                                                                          8
                                                                          9   Dated: June 20, 2019.
                                                                         10                                                        WILLIAM ALSUP
                                                                                                                                   UNITED STATES DISTRICT JUDGE
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               3
